Exhibit 10.15

 

 

Tidewater Inc.

Summary of Director Compensation Arrangements

as of December 31, 2018

 

For service as a non-management director, compensation is as follows:

 

 

•

A base annual retainer of $225,000, 25% of which is paid in cash and 75% of
which is paid as time-based restricted stock units (with a 15% decrease in the
cash portion effective January 1, 2018);

 

•

An additional annual cash retainer of $50,000 for the chair of the board;

 

•

An additional annual cash retainer of $15,000 for the chair of each of the audit
committee and the compensation committee and $5,000 for the chair of the
nominating and corporate governance committee; and

 

•

Reimbursement of reasonable travel and other out-of-pocket expenses incurred in
connection with attendance at meetings of the board of directors and its
committees.

 